275 F.2d 894
Maurice JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 15442.
United States Court of Appeals District of Columbia Circuit.
Argued February 18, 1960.
Decided February 25, 1960.
Petition for Rehearing En Banc Denied March 16, 1960.

Appeal from the United States District Court for the District of Columbia; James W. Morris, District Judge.
Mr. Andrew T. Altmann, Washington, D. C. (appointed by this Court), for appellant.
Mr. Daniel J. McTague, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, DANAHER, and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of house-breaking and larceny. We find no error


2
Affirmed.